Fourth Court of Appeals
                                    San Antonio, Texas

                                         JUDGMENT
                                       No. 04-17-00375-CR

                               Charles D. TUTTOILMONDO Jr.,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 49th Judicial District Court, Zapata County, Texas
                                      Trial Court No. 2246
                           Honorable Jose A. Lopez, Judge Presiding

           BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s judgment of conviction
is AFFIRMED.

       SIGNED December 5, 2018.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice